DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/29/2021 has been entered. Claims 1, 3 and 5-14 remain pending in the application. Applicant’s amendments to Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed on 7/27/2021.

Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 7-8 that Schreiner (US PGPub 2017/0223429) fails to teach the limitation of claim 1, especially the limitation of “… wherein the coded data items of the plurality of groups include either or both of channel coded data items and object coded data items”, the examiner cannot concur with the applicant because of the reasons described below.
The amended features of claims 1, 3, 9 and 12 requires that the coded data items of the plurality of groups include either or both of channel coded data items and object coded data items. The term “object coded data items”, without further specified within the claim, is interpreted as any data or information encrypted or encoded. 
wherein the coded data items of the plurality of groups include either or both of channel coded data items and object coded data items (Schreiner, see paragraph 0077 and figure 4, the interaction control data and the encoded audio data and the metadata is obtained, and an output data stream is generated, wherein said output data stream comprises the encoded audio data, at least a portion of the metadata and the interaction control data. The payload of the generated outgoing stream includes encoded audio data).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schreiner (US PGPub 2017/0223429).

Regarding claims 1 and 9, Schreiner teaches a transmission apparatus (Schreiner, see abstract, Data Processor and Transport of User Control Data to Audio Decoders and Renderers), comprising:
circuitry configured to
transmit a container in a predetermined format having a predetermined number of audio streams including coded data items of a plurality of groups (Schreiner, see paragraphs 85-90, 93-99, 116-121 and fig. 6, a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects. A plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), and
insert attribute information indicating respective attributes of the coded data items of the plurality of groups into one of: a layer of the container, a layer of an audio stream, and the layer of the container and the layer of the audio stream (Schreiner, see paragraphs 85-90, 93-99 and figure 5, system operates to embed metadata into a stream for transmission),
wherein at least one of the predetermined number of audio streams have the coded data items in more than one of the plurality of groups (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data), and
wherein the coded data items of the plurality of groups include either or both of channel coded data items and object coded data items (Schreiner, see paragraph 0077 and figure 4, the interaction control data and the encoded audio data and the metadata is obtained, and an output data stream is generated, wherein said output data stream comprises the encoded audio data, at least a portion of the .

Regarding claims 3 and 12, Schreiner teaches a reception apparatus (Schreiner, see abstract, Data Processor and Transport of User Control Data to Audio Decoders and Renderers), comprising:
circuitry configured to
receive a container in a predetermined format having a predetermined number of audio streams including coded data items of a plurality of groups (Schreiner, see paragraphs 85-90, 93-99, 116-121 and fig. 8, a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects. A plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), and
attribute information indicating respective attributes of the coded data items of the plurality of groups into one of: a layer of the container, a layer of an audio stream, and the layer of the container and the layer of the audio stream (Schreiner, see paragraphs 85-90, 93-99 and figure 5, system operates to embed metadata into a stream for transmission), and
process the predetermined number of audio streams included in the received container based on the attribute information (Schreiner, see paragraph ,
wherein at least one of the predetermined number of audio streams have the coded data items in more than one of the plurality of groups (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data), and
wherein the coded data items of the plurality of groups include either or both of channel coded data items and object coded data items (Schreiner, see paragraph 0077 and figure 4, the interaction control data and the encoded audio data and the metadata is obtained, and an output data stream is generated, wherein said output data stream comprises the encoded audio data, at least a portion of the metadata and the interaction control data. The payload of the generated outgoing stream includes encoded audio data).

Regarding claims 5 and 10, Schreiner teaches wherein the layer of the container or the layer of the audio stream includes group information indicating to which group each coded data of the plurality of groups belongs (Schreiner, see paragraph 0106, he first device 19, 26 receives an input stream 15 comprising encoded audio data 3 and related metadata 4. The first device 19, 26 reads the meta-data information 4 from the incoming audio data stream 15 or transport stream and leaves the encoded audio signal 

Regarding claims 6 and 11, Schreiner teaches wherein the group information is a switch group that is selectable between the groups at a reception apparatus (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Regarding claims 7 and 13, Schreiner teaches wherein the layer of the container or the layer of the audio stream includes group information indicating to which group each coded data of the plurality of groups belongs (Schreiner, see paragraph 0106, he first device 19, 26 receives an input stream 15 comprising encoded audio data 3 and related metadata 4. The first device 19, 26 reads the meta-data information 4 from the incoming audio data stream 15 or transport stream and leaves the encoded audio signal data 3 untouched. The first device 19, 26 parses the meta-data 4 and presents information about the objects to the application e.g. in the interaction interface 6, including the restrictions on object manipulation that are part of the meta-data 4).

Regarding claims 8 and 14, Schreiner teaches wherein the group information is a switch group that is selectable between the groups at the reception apparatus (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443